DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.

Response to Amendment
The amendment filed on 09/06/2022 has been entered and accepted. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new rejection has been made over Kuno (US 20100032418 A1) in view of CASEY (JP 2018084821 A). A full rejection has been provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuno (US 20100032418 A1) in view of CASEY (JP 2018084821 A).
Regarding claim 1, Kuno teaches a laser processing machine (Figure 16) comprising: 
a variable focal length optical system (Paragraph 97; piezoelectric device 109 for minutely adjusting the z-directional position of the converging lens 108) which undergoes a continuous autofocus operation during the processing of the laser light L1 (Paragraph 112); 
a light source (measuring laser light source 111) configured to radiate a detection light on a workpiece through the variable focal length optical system (Paragraph 98; measuring laser light source is converged by converging lens 108); 
a light detector (quadrant photodiode 115) configured to receive the detection light reflected on the workpiece and output a light detection signal (Paragraph 99-100; quadrant photodiode 115 sends a voltage value which represents the reflected light from the object 1 to the converging lens control section 116); 
a signal processor (converging lens control section 116) configured to output a synchronization pulse signal in accordance with the inputted light detection signal during a period during which the inputted light detection signal is equal to or more than a threshold (Paragraph 100; converging lens control section 116 drives the piezoelectric device 109 when the measuring light reflected by the object exceeds a predetermined threshold), 
the synchronization pulse signal being in synchronization (Paragraph 106-107; at the same time as when the driving signal for the piezoelectric device 109 changes from OFF to ON, processing laser light L1 emitted from the processing laser light source 104 is converged by the converging lens 108 as to process the object 1) with a focusing timing when the detection light is focused on a surface of the workpiece in accordance with the inputted light detection signal (Paragraphs 106 and 112; when the reflected measuring light exceeds the predetermined threshold, an autofocus operation is carried out to adjust the distance between the front face 3 of the object 1 and the converging lens 108); 
and a laser oscillator (processing laser light source 104) configured to oscillate a pulsed laser beam in accordance with the inputted synchronization pulse signal (Figures 20b and 20d Paragraph 106-107; at the same time as when the driving signal for the piezoelectric device 109 changes from OFF to ON, processing laser light L1 emitted from the processing laser light source 104 is converged by the converging lens 108 as to process the object 1) and radiate the pulsed laser beam on the workpiece through the variable focal length optical system (Paragraph 97; processing laser light source 104 outputs a pulse-oscillating laser light L1 which passes through the converging lens 108 with the piezoelectric device 109).
The Office further notes that the use of a single control unit to send signals to and control light sources, lens, and other optical components is well known in the art as evidenced by HYAKUMURA (US 20170320165 A1).
Kuno fails to teach:
a variable focal length optical system whose focus position is changed at each of regularly occurring intervals in response to an inputted drive signal
CASEY teaches a machine vision inspection system, wherein:
	
a variable focal length optical system (variable focal length lens 370) whose focus position is changed at each of regularly occurring intervals (Paragraph 58; focal position of the imaging system is periodically changed over a plurality of focal positions at a frequency of at least 300 Hz) in response to an inputted drive signal (Paragraph 33; variable focal length lens 370 is driven by EDOF lens control 374)
a light source 330 emitting light from a source light 332 to the surface of the workpiece 320 (Paragraph 30)
a camera system 360 and tube lens 386 which outputs images as a result of receiving the reflected light source from the workpiece (Paragraphs 29 and 34)
the system having a particular focal a particular focal position at a particular timing and the instantaneous phase of the periodic change can be known based on the drive signal of the varifocal lens and calibrating this relationship allows for exposure to be performed in a short time at a specific phase timing in order to obtain the exposure at the desired focal point (Paragraph 64)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Kuno with Casey and used a liquid lens whose focus position is changed at each of regularly occurring intervals to focus the converging lens. This would be done to enable focusing at high speed without relying on the mechanical translation of optical components or affecting accuracy (Casey Paragraph 6). It would further be obvious to operate the liquid lens at regularly occurring intervals for efficient and speedy processing at different focal points in a regular and reoccurring manner.

	Regarding claim 3, Kuno as modified teaches the laser processing machine according to claim 1, wherein:
the light detector is disposed such that the light detection signal shows a peak when the focus position of the variable focal length optical system coincides with a surface of the workpiece (Paragraphs 105-106; the light detection signal exceeds a predetermined threshold and enters its peak when the converging lens directs the measuring light at the front fact 3 of object 1 from which the measuring light is reflected), 
Paragraph 105 further teaches that the light detection signal does not peak or exceed a predetermined threshold when it is not directed at the front face 3 of the object 1
and the signal processor detects the peak of the light detection signal as the focusing timing and outputs the synchronization pulse signal in synchronization with the focusing timing (Figures 20b and 20d Paragraph 106-107; at the same time that the measuring light exceeds a predetermined threshold and thus enters its peak, processing laser light L1 is emitted from the processing laser light source 104 and is converged by the converging lens 108 to process the object 1).
Paragraphs 106 and 112 further teach that when the reflected measuring light exceeds the predetermined threshold, an autofocus operation is carried out to adjust the distance between the front face 3 of the object 1 and the converging lens 108.

Regarding claim 4, Kuno as modified teaches the laser processing machine according to claim 1.
CASEY further teaches:
	an image sensor (camera 360 and tube lens 386) configured to take an image of the workpiece (Paragraph 30; workpiece light 355 is outputted to the variable focal length lens 370) through the variable focal length optical system (Paragraph 30; workpiece light is outputted through variable focal distance lens 370), wherein the variable focal length optical system comprises: 
a liquid resonant lens (Paragraph 33; variable focal length lens 370 includes a controllable liquid lens) whose refractive index (Paragraph 32; the lens is a variable acoustic refractive index distribution type lens that changes the focal length using sound waves in a fluid medium) is periodically changed in response to the inputted drive signal (Paragraph 31; control system periodically changes the focal position of the variable focal length lens);
Paragraph 33 further teaches that the variable focal length lens can be driven with a periodic signal.
The Office further notes that changing the refractive index of a lens periodically in response to an inputted drive signal for the purpose of changing the focus position is known in the art as evidenced by IGASAKI (US 20180314042 A1).
an objective lens disposed on the same optical axis as that of the liquid resonant lens (Figure 3; objective lens 350 is disposed on the same optical axis as that of the variable focal length lens 370); 
and a plurality of relay lenses (relay lens 351 and 352) disposed to relay an exit pupil of the objective lens (Paragraph 30; objective lens 350 receives the workpiece light 332 and outputs the workpiece light 355 to the relay lens 351) while maintaining a telecentric optical system (Figure 3; workpiece light 355 entering and leaving the relay lens 351 are both parallel to the optical axis).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Kuno with Casey and used a plurality of relay lenses and an objective lens along the same optical axis as the liquid resonant lens. This would be done to extend the length of the imaging system.

Regarding claim 5, Kuno as modified further teaches the laser processing machine according to claim 1, wherein 
Appl. No. 17/100,022Attorney Docket No. P62014the signal processor (converging lens control section 116) is further configured to output a synchronization pulse signal in synchronization (Paragraph 106-107; at the same time as when the driving signal for the piezoelectric device 109 changes from OFF to ON, processing laser light L1 emitted from the processing laser light source 104 is converged by the converging lens 108 as to process the object 1) with a focusing timing when the detection light is focused on a surface of the workpiece in accordance with the inputted light detection signal (Paragraphs 106 and 112; when the reflected measuring light exceeds the predetermined threshold, an autofocus operation is carried out to adjust the distance between the front face 3 of the object 1 and the converging lens 108) during the changing of the focus position of the variable focal length optical system (Paragraphs 100 and 112; converging lens control section 116 drives the piezoelectric device 109 to carry out the autofocus operation when the measuring light reflected by the object exceeds a predetermined threshold).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuno (US 20100032418 A1) in view of CASEY (JP 2018084821 A) and in further view of KUROKAWA (JP 2012055910 A).
	Regarding claim 2, Kuno teaches the frying apparatus as claimed in claim 1.
Kuno fails to teach:
	a laser-processing mask disposed at a position satisfying a conjugate relationship with the focus position of the variable focal length optical system between 20the variable focal length optical system and the laser oscillator, the laser-processing mask having an aperture through which the pulsed laser beam passes.
	Kurokawa teaches a laser processing device, wherein:
	a laser-processing mask (laser processing mask 10) disposed at a position satisfying a conjugate relationship with the focus position of the variable focal length optical system (Figure 2; Paragraph 27) between 20the variable focal length optical system (Paragraph 31; moveable ring lens 62) and the laser oscillator (Figure 2 Paragraph 28; laser oscillator 9), 
	the laser-processing mask (laser processing mask 10) having an aperture (Paragraph 28; opening having a predetermined shape) through which the laser beam passes (Figure 2 Paragraph 28; laser beam passes through the laser processing mask).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Kuno with Kurokawa by placing the mask between the focal length optical system and the laser oscillator to satisfy a conjugate relationship with the focus position of the variable focal length optical system. This would be done to reduce the diameter of the laser beam from the laser oscillator to a desired size or shape (Paragraph 28).
	In Kuno modified with Kurokawa, the laser beam which passes through the aperture of the laser-processing mask would be a pulsed laser beam (Kuno Paragraph 97; processing laser light source 104 emits a pulse-oscillating processing laser light L1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/Primary Examiner, Art Unit 3761